Citation Nr: 1715232	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-19 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicide agents or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, followed by periods of service with the Army National Guard from February 1974 to February 1977 and from August 1978 to April 1991.  The Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2014 decision, the Board denied service connection for hypertension; the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015 and April 2016, following a Court Order vacating and remanding the Board's decision, the Board remanded the claim to the RO for further development.


FINDING OF FACT

The Veteran's hypertension is at least as likely as not aggravated by disabilities that are service-connected.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as aggravated by service-connected disabilities, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a full grant of the claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established on a secondary basis for disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his current diagnosis of hypertension is related to exposure to herbicide agents while serving in the Republic of Vietnam on active duty, had onset during a qualifying period of service with the Army National Guard, or, that the condition was caused by or is being aggravated by one of his service-connected disabilities, to include diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD).

The Veteran's service treatment records (STRs) from his period of active duty do not show a diagnosis of hypertension or any elevated blood pressure readings.  There was no indication of high blood pressure on periodic examinations during his Reserve and National Guard service until April 1979, when the Veteran's blood pressure was slightly elevated at 120/90.  On a September 1982 retention examination, blood pressure was noted to be 120/88, although the accompanying Report of Medical History indicated the Veteran was in good health and not taking any medications.  A record dated in February 1984 showed an isolated reading of 152/98 and it was indicated the Veteran complained of 3 days of body aches that started prior to reserve duty.  A diagnosis of hypertension appears in a February 1989 periodic examination report.  A STR dated in March 1989 noted a 3 year history of high blood pressure and that the Veteran was taking medications to control his hypertension.

The Veteran has reported that his diabetes onset around 2005.  He also reports a long history of mental health symptoms and is diagnosed with PTSD.  Service connection has been established for both conditions. 

In February 2017, following remands for additional development, the Board determined that a medical opinion supported by adequate rationale was not yet of record and sought an independent opinion from a specialist regarding the Veteran's claim.  A specialist in Internal Medicine was asked (A) whether it is at least as likely as not that the Veteran's current hypertension is the result of a disease or injury incurred during his military service, including exposure to herbicide agents such as Agent Orange; (B) whether it is at least as likely as not that the Veteran's hypertension was (i) caused by or (ii) aggravated by his service-connected diabetes; and (C) whether it is at least as likely as not that the Veteran's hypertension was (i) caused by or (ii) aggravated by his service-connected PTSD.

In March 2017, following review of the claims file, a medical expert opined that it is not at least as likely as not that the Veteran's hypertension is related to exposure to in-service exposure to herbicide agents such as Agent Orange, but that it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes and his service-connected PTSD.  The expert explained that "there is a very strong correlation between diabetes, coronary artery disease and hypertension."  Although the Veteran's hypertension preceded his diabetes, the expert concluded based on the understanding that the conditions could not always be separated with one as a cause and another as an effect, that diabetes would be expected to aggravate the hypertension.  Regarding PTSD, the expert indicated that trauma can bring about neurochemical changes in the brain that may have biological, as well as psychological and behavioral, effects on one's health.  He indicated that such changes may create a "vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders."  He concluded, therefore, that it is at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progress of the disease by his service-connected PTSD.

The Board finds the medical expert's opinion to be probative and supported by well-reasoned rationale.  As such, any reasonable doubt that may exist in light of contrary opinions of record, specifically concerning the question of aggravation, must be resolved in the Veteran's favor and the claim for service connection for hypertension granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that 38 C.F.R. § 3.310(b) contemplates a baseline to assess the severity of a nonservice-connected disability that is aggravated by a service-connected disability.  However, the Board considers this a downstream rating aspect of the claim that should be addressed in the first instance by the RO following implementation of this decision.




ORDER

Service connection for hypertension, as aggravated by service-connected disabilities, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


